Title: Compensation to Victims of the Whiskey Insurrection, [19 December] 1794
From: Madison, James
To: 


[19 December 1794]

   
   The House continued its consideration of a resolution requesting the president “to cause an ascertainment to be made of the losses sustained by the officers of Government and other citizens, in their property, (in consequence of their exertions in support of the laws,) by the insurgents in the Western counties of Pennsylvania” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 2d sess., 995). Hillhouse “moved to strike out the word in from the first resolution, and put into its place, by the actual destruction of—their property.”


Mr. Madison apprehended that this amendment left the resolution as had as it was before, if not worse. A person in the western counties had his horse stolen by the insurgents. But this did not imply the absolute destruction or annihilation of the horse. The amendment meant either too much or too little. It certainly could be no improvement on the resolution.
